I concur in the result. The doctrine that claims for services rendered in the administration of the estates of deceased persons, at the instance and request of administrators, are merely claims against the administrator individually, and cannot be made charges upon the estate of the deceased except indirectly through the administrator, is an artificial doctrine, resting on no substantial basis. Its practical application often results in delay, circuity of action, uncertainty, and injustice. Many courts have rejected it. Brandenburg v. Dante,49 App. D.C. 141, 261 F. 1021, and cases cited. I think the doctrine inconsistent with the Probate Code of this state. Comp. Laws Utah 1917, §§ 7643, 7644, and 7666, very clearly imply that expenses of administration are not only charges but preferred charges against the estate. The matter of the lien asserted by petitioner is *Page 160 
immaterial. If the petitioner has a claim at all against the estate, it is for expenses of administration, which, by the statute, has preference in the order of payment.
With respect to the question of the jurisdiction of the district court in the probate proceeding to entertain the petition and adjudicate the claim, there is a conflict of authority. There is very respectable authority for the proposition that claims for attorney's fees for services performed in the course of administration may be allowed by the probate court and ordered paid directly to the attorney performing the service. In addition to Hazlett v. Moore,89 Neb. 372, 131 N.W. 589, cited in the majority opinion, seeU.S.P.  G. Co. v. People, 44 Colo. 557, 98 P. 828; People
v. El Paso Co. Ct., 74 Colo. 123, 219 P. 215; In re McLure'sEstate, 68 Mont. 556, 220 P. 527; Knight v. Hamaker, 40 Or. 424,67 P. 107. In California, the proceeding is authorized by statute. Kerr's Cyc. Codes, Cal. 1616. This form of proceeding is simple, direct, and sensible, and ought to have judicial sanction, especially since this court is not committed to the contrary. This does not mean that the scope of probate proceedings may be enlarged to include the adjudication of disputes relating to contracts with or claims against the deceased or to controversies over the title or possession of estate property. Because the matter in hand relates to expenses of administration, a subject directly connected with and arising out of the proceedings over which the probate court has control, and which it must adjudicate in any event with the administrator, it becomes a peculiar and appropriate subject of cognizance in the probate proceeding, for which reasons I approve the reversal of the judgment.
STRAUP, J., concurs in the views expressed by CHERRY, J. *Page 161